WATSON, Judge
(concurring):
I agree with the result reached by the majority, applying the clear statutory provisions and the 1974 Constitution of Louisiana. Louisiana Intrastate Gas Corporation v. Edwards, 315 So.2d 380 (La.App. 3 Cir. 1975). However, the application of the non-retroactive provision (Art. 14, Section 26) in this context raises serious constitutional questions relating to due process and equal protection under the 14th Amendment to the Constitution of the United States.
Therefore, I respectfully concur.